Case 1:18-cv-10225-MLW Document 481 Filed 02/06/20 Page 1 of 2
Case 1:18-cv-10225-MLW Document 480 Filed 02/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ,
and LUIS GORDILLO, e¢ ai.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiffs-Petitioners,

v.

CHAD WOLF, et al.,

Defendants-Respondents.

Neue? Nee” See? “emer” “ee “eee” See” “ree “eee” tee” Sew” See “ee” “eee See’

 

FEBRUARY 4, 2020 JOINT STATUS REPORT
On January 21, 2020, this Court ordered that the parties shall, by February 4, 2020, file
an updated status report, which may request more time to propose a time-line for future events.
ECF No. 462. The parties continue to confer with respect to a proposed timeline. Accordingly,
the parties jointly request until February 7, 2020, to report on the parties’ positions regarding a
proposed case schedule.

Respectfully submitted this 4th day of February, 2020.
Case 1:18-cv-10225-MLW Document 481 Filed 02/06/20 Page 2 of 2
Case 1:18-cv-10225-MLW Document 480 Filed 02/04/20 Page 2 of 2

Counsel for the Respondents

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation

LAUREN E. FASCETT
Senior Litigation Counsel

si Mary L, Larakers
MARY L. LARAKERS

(Texas Bar # 24093943)

Trial Attorney

U.S. Department of Justice, Civil Division
Office of Immigration Litigation

District Court Section

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

(202) 353-4419

(202) 305-7000 (facsimile)
mary.|.larakers@usdoj.gov

Counsel for the Petitioners

‘si Colleen M. McCullough
Kevin S. Prussia (BBO # 666813)

Michaela P. Sewall (BBO # 683182)
Shirley X. Li Cantin (BBO # 675377)
Jonathan A. Cox (BBO # 687810)
Stephen Provazza (BBO # 691159)
Colleen M. McCullough (BBO # 696455)
Matthew W. Costello (BBO # 696384)
WILMER CUTLER PICKERING

HALE AND DoRR LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
Facsimile: (617) 526-5000
kevin.prussia@wilmerhale.com
michaela.sewall@wilmerhale.com
shirley.cantin@wilmerhale.com
jonathan.cox@wilmerhale.com
stephen.provazza@wilmerhale.com
colleen.mccullough@wilmerhale.com
matthew.costello@wilmerhale.com

Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF MASSACHUSETTS, INC.
211 Congress Street

Boston, MA 02110

(617) 482-3170

Kathleen M. Gillespie (BBO # 661315)
Attorney at Law

6 White Pine Lane

Lexington, MA 02421

(339) 970-9283
